Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " power transmission circuitry" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “ power transmission circuitry” of line 1 should be amended to  .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 1029(a)(2) as being anticipated by Larsson (US 2020/0091755).
Regarding claim 1, Larsson teaches a charging device (see 300, Fig. 1- 3A) comprising: a base (see 304, Fig. 3A) that comprises power transmission circuitry (see 120 Fig. 1), a charger panel (see front of 302, Fig. 3A) and a coil operatively coupled to the power transmission circuitry (see 312, Fig. 3A), wherein the charger panel comprises a transparent material, and wherein the coil is visible via the transparent material (para 0032) .
Regarding claim 13, Larsson  teaches wherein the transparent material comprises glass (see para 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view Doczy (US 2004/0233620). 
Regarding claim 2,  Larsson teaches the system yet does not disclose wherein the charger panel is positionable with respect to a surface of the base.
However, Doczy in the same field teaches the charger panel is positionable with respect to a surface of the base (see para 0078, Fig. 12 and 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Doczy by having the charger panel is positionable with respect to a surface of the base in order to allow articulation and movement of the device thus allowing for improved use and experience.
Regarding claim 3, The combination teaches a finger recess for contacting the charger panel for positioning the charger panel (see 308; Larsson).
Regarding claim 4,  Larsson teaches the system yet does not disclose wherein the charger panel is pivotable from a first angle with respect to a surface of the base to a second angle with respect to the surface of the base.
However, Doczy in the same field teaches the charger panel is pivotable from a first angle with respect to a surface of the base to a second angle with respect to the surface of the base (see para 0078, Fig. 12 and 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Doczy by having the charger panel is pivotable from a first angle with respect to a surface of the base to a second angle with respect to the surface of the base in order in order to allow articulation and movement of the device thus allowing for improved use and experience.   
Regarding claim 6 Larsson teaches the system yet does not disclose wherein the base comprises a recess that seats the charger panel in a first orientation and comprising a spring-biased pop out adjuster that responds to pressure to transition the charger panel from the first orientation to a second orientation.
However, Doczy in the same field teaches the base comprises a recess that seats the charger panel in a first orientation to transition the charger panel from the first orientation to a second orientation.
Regarding claim 10, Larsson teaches the system yet does not disclose, wherein the base comprises a connector for supply of electrical power to the base, wherein the power transmission circuitry is operatively coupled to the connector.
However, Doczy in the same field teaches the base comprises a connector for supply of electrical power to the base, wherein the power transmission circuitry is operatively coupled to the connector (see 300-312, para 0081, Fig 14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Doczy by having the base comprises a connector for supply of electrical power to the base, wherein the power transmission circuitry is operatively coupled to the connector in order to provide proper desired input/output.
Regarding claim 18, Larsson teaches the system yet does not disclose wherein the angle is greater than approximately 10 degrees and less than approximately 110 degrees.
However, Doczy in the same field teaches the angle is greater than approximately 10 degrees and less than approximately 110 degrees (see 300-312, para 0081, Fig 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Doczy by having adjust the device that can be adjusted to best suit the users.

Regarding claim 19, Larsson teaches the system yet does not disclose comprising at least one joint between the charger panel and the base.
However, Doczy in the same field teaches the base comprises a connector for supply of electrical power to the base, wherein the power transmission circuitry is operatively coupled to the connector (see 276 or 278, para 0072, Fig, 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Doczy by having the base comprises a connector for supply of electrical power to the base, wherein the power transmission circuitry is operatively coupled to the connector in order to allow articulation and movement of the device thus allowing for improved use and experience.
Regarding claim 20, Larsson teaches the system yet does not disclose wherein the at least one joint comprises at least one friction joint.
However, Doczy in the same field teaches the at least one joint comprises at least one friction joint (see 276 or 278, para 0072, Fig, 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Doczy by having at least one joint comprises at least one friction joint in order to allow articulation and movement of the device thus allowing for improved use and experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Doczy and further view of Park (US 2017/0300082). 
Regarding claim 5 Larsson in view of Doczy disclose the system yet does not disclose  a spring-biased lock that responds to pressure to transition the charger panel from the first angle to the second angle.
However, Park in the same filed teaches a spring-biased lock that responds to pressure to transition the charger panel from the first angle to the second angle (para 0021-0025).
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Park by having a spring-biased lock that responds to pressure to transition the charger panel from the first angle to the second angle in order to create a smother moving articulation that can use the stored potential with in the spring. 

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view Macor (US 6,463,299).
Regarding claim 7, Larsson teaches the system yet does not disclose, an arm that extends from the base, wherein the arm comprises a coupling for coupling of a display device to the arm.
Yet, Macor in the same field teaches an arm that extends from the base, wherein the arm comprises a coupling for coupling of a display device to the arm (see Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of YYY by having an arm that extends from the base, wherein the arm comprises a coupling for coupling of a display device to the arm in order to extend the display while maintaining the display in a set position as desired by the user.
Regarding claim 8, the combination wherein the display device comprises a processor and memory accessible to the processor (Col 1 line 51- Col 2 line 12, Fig. 2).
Regarding claim 9, the combination wherein the display device comprises an all-in-one (AIO) computer (Col 1 line 51- Col 2 line 12, Fig. 2).
Regarding claim 11 Larsson teaches the system yet does not disclose wherein the base comprises an arm that extends from the base and that is operatively coupled to a display device, wherein the display device is supportable on a support surface by the base, and wherein the base is electrically coupled to the display device for supply of electrical power to the power transmission circuitry.
Yet, Macor in the same filed teaches the base comprises an arm that extends from the base and that is operatively coupled to a display device, wherein the display device is supportable on a support surface by the base, and wherein the base is electrically coupled to the display device for supply of electrical power to the power transmission circuitry (see col 1 line 55 col 2 line 20, Fig. 2).
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Macor by having an arm that extends from the base and that is operatively coupled to a display device, wherein the display device is supportable on a support surface by the base, and wherein the base is electrically coupled to the display device for supply of electrical power to the power transmission circuitry in order to provide a lager visual output that can aid a user by contribute and ease when using the device  
Regarding claim 12 Larsson teaches the system yet does not disclose wherein the base comprises a foot for receipt by a slot of another base for stacking the base and the other base.
Yet, Macor in the same filed teaches wherein the base comprises a foot for receipt by a slot of another base for stacking the base and the other base (see col 1 line 55 col 2 line 20, Fig. 2).
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Macor by having wherein the base comprises a foot for receipt by a slot of another base for stacking the base and the other base in order to llow modular stacking of other arrangements. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Iyer et al (US 10,821,292).
Regarding claim 14 Larsson teaches the system yet does not disclose, wherein the transparent material comprises a polymeric material.
However Iyer in the same filed teaches wherein the transparent material comprises a polymeric material ( col 16 line51- col 17 line 26) 
Yet, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson with the teachings of Iyer by having the transparent material comprises a polymeric material in order to provide a material that may allow a higher frequency of an induced magnetic field to be transmitted through and thus a larger current, is induced into the coil or coils over a particular time period during which the higher frequencies are being imposed on device and minimizing losses and heat.
Claims 15-17 are is rejected under 35 U.S.C. 103 as being unpatentable over Larsson. 
Regarding claim 15, Larsson teaches the base comprises a surface that comprises an opening (see 308 Fig. 3A ), 
However does not disclose wherein the opening comprises a length that is greater than approximately 50 mm and less than approximately 300 mm.
Yet, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the opening comprises a length that is greater than approximately 50 mm and less than approximately 300 mm since applicants have presented no explanation that these particular configurations of the embossed area are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces between two edges. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 16, the combination teaches wherein the opening is disposed between a front surface of the charger panel and a front edge of the base (see 308 Fig. 3A ).
Regarding claim 17, the combination teaches wherein the charger panel comprises a back surface and wherein the back surface is disposed at an angle with respect to the surface (see Fig. 3A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             July 30, 2022